Title: Thomas Jefferson to Henry E. Watkins, 27 November 1818
From: Jefferson, Thomas
To: Watkins, Henry Edward


          
            Dear Sir
            Monticello Nov. 27. 18.
          
          Your favr of the 6th did not get to hand till the 23d and I now with pleasure send you as much of the Succory seed as can well go under the volume of a letter. as I mentioned to our Colleagues at the Gap, I had forgotten which of them expressed a willingness to try this plant; and therefore I have waited for their application having taken care to have a plenty of seed  saved.
          Sow the seed in rich beds, as you woud tobacco seed, and take the advantage of good seasons in the spring to draw & transplant them. the ground should be well prepared by the plough, I have generally set the plants 18.I. or 2.f. apart every way, to give room for several weedings the 1st summer, for during that they are too weak to contend with the weeds. after that they will not be in danger from weeds. do not cut the plants the 1st year that they may shed their seed and fill up all the intervals, the grasing of sheep destroys the plant. it is perennial, & of immense produce, and is a tolerable sallad for the table in the spring, somewhat like the turnep tops but earlier.   The warm spring bath proved extremely injurious to my health. I have been very poorly ever since, but within a week past have got on horseback, altho’ not yet entirely well. Accept my friendly salutations & assurances of great esteem and respect.
          
            Th: Jefferson
          
        